 1   John W. Dillon (SBN 296788)
 2   jdillon@gandb.com
     GATZKE DILLON & BALLANCE LLP
 3   2762 Gateway Road
 4   Carlsbad, California 92009
     Phone: (760) 431-9501
 5   Fax: (760) 431-9512
 6
     George M. Lee (SBN 172982)
 7
     gml@seilerepstein.com
 8   SEILER EPSTEIN LLP
 9
     275 Battery Street, Suite 1600
     San Francisco, California 94111
10   Phone: (415) 979-0500
11   Fax: (415) 979-0511

12   Attorneys for Plaintiffs
13
                       UNITED STATES DISTRICT COURT
14               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15
     JAMES MILLER, an individual;                    Case No. 3:19-cv-01537-JAH-AGS
16   PATRICK RUSS, an individual;
17   RYAN PETERSON, an individual;                   NOTICE OF RELATED CASE
     SAN DIEGO COUNTY GUN OWNERS
18
     POLITICAL ACTION COMMITTEE, a                   [CivLR 40.1.f]
19   membership organization,
                        Plaintiffs,                  Hon. Judge John A. Houston and
20
                                                     Magistrate Judge Andrew G. Schopler
21         vs.
22   XAVIER BECERRA, in his official
     capacity as Attorney General of
23   California;
24   MARTIN HORAN, in his official
     capacity as Chief of the Department of
25
     Justice Bureau of Firearms,
26
                        Defendants.
27
28

                                                 –1–
                                       NOTICE OF RELATED CASE
 1        TO THE COURT, CLERK OF THE COURT, AND TO ALL PARTIES IN
 2   THE RELATED CASES REFERENCED BELOW:

 3         PLEASE TAKE NOTICE that pursuant to S.D. CivLR 40.1.f, Plaintiffs
 4
     James Miller, Patrick Russ, Ryan Peterson, and San Diego County Gun Owners
 5
 6   Political Action Committee (“Plaintiffs”) hereby serve this Notice of Related Case

 7   to show that this captioned action is related to another action within this District,
 8
     namely,   Duncan     v.   Becerra,    Case     No.        3:17-cv-1017-BEN-JLB,   filed
 9
10   May 17, 2017.
11
           The above-captioned case is a Second Amendment challenge to California’s
12
     categorical prohibition pursuant to Penal Code §§ 30515(a)(2) and 30515(a)(5) on
13
14   lawfully-owned firearms in common use for lawful purposes, solely because these
15
     classes of firearms feature likewise lawfully-owned and commonly possessed for
16
17   lawful purposes “large-capacity” magazines (capable of holding more than ten
18   rounds of ammunition) defined by Penal Code § 16740 and regulated under the
19
     now-enjoined Penal Code § 32310.
20
21         The present case is related to Duncan because both cases involve a Second
22
     Amendment challenge to California law categorically prohibiting the possession,
23
24   manufacture, transportation, sale, and transfer of lawfully owned firearms and

25   firearms parts/accessories that are commonly possessed for lawful purposes and
26
     protected under the United States Constitution. Further, the two cases involve
27
28   (a) some of the same parties (defendant Xavier Becerra, sued in both actions in his

                                                –2–
                                      NOTICE OF RELATED CASE
 1   official capacity as Attorney General of the State of California); (b) the same type
 2
     of personal property (large capacity magazines defined by Cal. Penal Code
 3
 4   § 16740); and (c) substantially the same facts and questions of law (i.e., whether
 5   the state can prohibit the possession of firearms that contain large capacity
 6
     magazines under the Second Amendment), an issue this District Court has
 7
 8   adjudicated. See Complaint filed herewith, ¶¶ 1, 2, 31 (citing Duncan v. Becerra,
 9
     366 F.Supp.3d 1131 (S.D. Cal. 2019) (granting summary judgment in favor of
10
11   plaintiffs, and granting injunctive relief from enforcement of Pen. Code § 32310).

12   Like the low-numbered case (Duncan), this case also seeks declaratory and
13
     injunctive relief pertaining to the constitutionality of a state statute under the
14
15   Second Amendment.
16
           Further, the consideration of this matter, involving the legality of firearms
17
18
     featuring large capacity magazines under state law, would effect a saving of

19   judicial effort and avoid or minimize the risk of multiple, inconsistent rulings and
20
     judgments within the same District.
21
22         Accordingly, and pursuant to CivLR 40.1.h, the Clerk of the Court is
23
     requested to report the related cases to “the judges concerned at the earliest date
24
     practicable.”
25
26
     August 16, 2019                          GATZKE DILLON & BALLANCE LLP
27
                                              /s John W. Dillon
28                                            John W. Dillon

                                               –3–
                                     NOTICE OF RELATED CASE
